Name: 89/325/EEC: Commission Decision of 2 May 1989 on improving the efficiency of agricultural structures in the Basque country, Spain, pursuant to Council Regulation (EEC) No 797/85 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  regions and regional policy;  Europe
 Date Published: 1989-05-18

 Avis juridique important|31989D032589/325/EEC: Commission Decision of 2 May 1989 on improving the efficiency of agricultural structures in the Basque country, Spain, pursuant to Council Regulation (EEC) No 797/85 (only the Spanish text is authentic) Official Journal L 134 , 18/05/1989 P. 0033 - 0033*****COMMISSION DECISION of 2 May 1989 on improving the efficiency of agricultural structures in the Basque country, Spain, pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (89/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Spanish Government forwarded the following provisions of the autonomous region of the Basque country pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Decree No 295/1988 of 8 November 1988 establishing the arrangements for rural holiday accommodation, - Decree of 28 February 1989 on the specific conditions to be met by investments relating to farm tourism as provided for in Decree No 295/1988 which could be eligible for a financial contribution from the EAGGF Guidance Fund; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The measures adopted in the Basque country, Spain, pursuant to Article 16 of Regulation (EEC) No 797/85 and contained in Decree No 295/1988 of 28 February 1989 satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of the said Regulation. Article 2 This decision is addressed to the Kingdom of Spain. Done at Brussels, 2 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.